DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huo CN 106125986 A (see attached English translations for citations below).

As to claim 1, Huo teaches a flexible substrate, comprising: 

a first buffer layer arranged on the first flexible base substrate (see at least fig. 1 and description on pages 6-7 of translation: insulating medium layer 30); 
a first pressure sensing electrode arranged on a surface of the first buffer layer away from the first flexible base substrate (see at least fig. 1 and description on pages 6-7 of translation: pressure detection electrode layer 40 on a surface of insulating medium layer 30 away from substrate 10); and 
a second flexible base substrate (see at least fig. 1 and description on pages 6-7 and 9 of translation: protective layer 50, "The protective layer 50 may be made of .. a soft material such as plastic, silicon nitride, silicon carbide, or metal oxide, thereby achieving a flexible display function.") covering the first pressure sensing electrode (see at least fig. 1 and description on pages 6-7 of translation: pressure detection electrode layer 40), 
wherein the first pressure sensing electrode is capable of forming a pressure sensing capacitor (see at least fig. 1 and description on pages 6-7 of translation "The pressure detection electrode layer 40 and the cathode layer 23 of the display module 20 form a capacitance structure, and the capacitance structure is used to realize a pressure-sensitive touch function") with a second pressure sensing electrode (see at least fig. 1 and description on pages 6-7 of translation: cathode layer 23) arranged at a side of the second flexible base substrate away 
The description of figure 1 does not indicate flexible substrates, however, the details described on page 9 of translation teach that flexible materials can be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flexible materials for the substrates as shown in fig. 1.

As to claim 2, Huo teaches the flexible substrate according to claim 1 (see above rejection), further comprising a second buffer layer covering the first pressure sensing electrode, wherein the second flexible base substrate is arranged on the second buffer layer (see at least fig. 1 and description on pages 6-7 of translation: insulating medium layer 30, pressure detection electrode layer 40 and protective layer 50).

As to claim 6, Huo teaches the flexible substrate according to claim 1 (see above rejection), and at least one of a display function layer or a touch electrode layer arranged on the flexible substrate (see at least fig. 1: touch display panel 1, display module 20, thin film transistor layer 60).

As to claim 7, Huo teaches the touch display substrate according to claim 6 (see above rejection), further comprising a second pressure sensing electrode capable of forming a pressure sensing capacitor with the first pressure sensing electrode (see at least fig. 1 and description on pages 6-7 of translation "The pressure detection electrode layer 40 and 

As to claim 8, Huo teaches the touch display substrate according to claim 7 (see above rejection), wherein the first pressure sensing electrode and the second pressure sensing electrode are arranged at two sides of the second flexible base substrate respectively (see at least fig. 1 and description on pages 6-7 of translation: pressure detection electrode layer 40 and cathode layer 23).

As to claim 9, Huo teaches the touch display substrate according to claim 6 (see above rejection), wherein the display function layer comprises a thin film transistor (TFT) and an organic light-emitting layer, and a display voltage signal line connected to the TFT is electrically connected to the first pressure sensing electrode through a via-hole (see at least fig. 1 and description on pages 6-7 of translation: "The thin film transistor layer 60 includes at least an active layer, a source, a drain, a gate, and an insulating layer (not shown)"... "The electrons and electrons of holes injected from the anode layer 21 and the cathode layer 23 are recombined in the light emitting layer 22 to generate excitons and exit out of the opening of the pixel region"... "the display module 20 may further include a hole injection layer, a hole transport layer, an electron blocking layer, a hole blocking layer, and an electron transport layer. One or more layers (not shown) in the electron injection layer.").



As to claim 14, Huo teaches the touch display device according to claim 13 (see above rejection), wherein a display voltage signal line connected to a TFT of a display function layer is electrically connected to a first pressure sensing electrode through a via-hole, and the display driving circuit is multiplexed as a pressure sensing circuit capable of providing a pressure sensing voltage signal to the first pressure sensing electrode (see at least fig. 1 and description on pages 6-7 of translation: touch driving chip, thin film transistor layer 60, "the cathode layer 23 is multiplexed into one electrode layer of the capacitor structure, and the pressure detection electrode layer 40 of the capacitor structure is disposed between the insulating medium layer 30 and the protective layer 50").

As to claim 15, Huo teaches a touch display substrate, comprising the flexible substrate according to claim 2 (see above rejection), and at least one of a display function layer or a touch electrode layer arranged on the flexible substrate (see at least fig. 1 and description on pages 6-7 of translation).

As to claim 18, Huo teaches a touch display device, comprising the touch display substrate according to claim 7 (see above rejection), and a display driving circuit for providing 

As to claim 19, Huo teaches a touch display device, comprising the touch display substrate according to claim 8 (see above rejection), and a display driving circuit for providing a display voltage signal to the touch display substrate (see at least fig. 1 and description on pages 6-7 of translation: touch driving chip).

As to claim 20, Huo teaches a touch display device, comprising the touch display substrate according to claim 9 (see above rejection), and a display driving circuit for providing a display voltage signal to the touch display substrate (see at least fig. 1 and description on pages 6-7 of translation: touch driving chip).

Claims 3-5, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huo CN 106125986 A (see attached English translations for citations below) in view of Liu CN 106206981 A (see attached English translations for citations below).

As to claim 3, Huo teaches a method for manufacturing a flexible substrate, comprising steps of:
forming a first buffer layer on the first flexible base substrate (see at least fig. 1 and description on pages 6-7 of translation: insulating medium layer 30 on substrate 10);

forming a second flexible base substrate covering the first pressure sensing electrode (see at least fig. 1 and description on pages 6-7 of translation: protective layer 50 covers pressure detection electrode layer 40).
Huo does not directly teach forming a first flexible base substrate on a rigid carrier.
Liu teaches forming a first flexible base substrate on a rigid carrier (see at least fig. 9 and description on page 9 of translation "Using a rigid substrate 400, a layer of release layer 410 is deposited on the rigid substrate... The second touch electrode 302, the flexible substrate 100, and the organic light emitting diode unit 200 are sequentially formed on the release layer 410" - note the substrate 100 is first flexible base substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible display and fabrication method as taught by Liu with Huo in order to solve the technical problem of how to carry a flexible substrate during preparation.

As to claim 4, the combination of Huo and Liu teach the method according to claim 3 (see above rejection), wherein prior to the step of forming the second flexible base substrate covering the first pressure sensing electrode, the method further comprises forming a second buffer layer covering the first pressure sensing electrode, wherein the step of forming the second flexible base substrate covering the first pressure sensing electrode comprises 

As to claim 5, the combination of Huo and Liu teach the method according to claim 3 (see above rejection), further comprising removing the rigid carrier (see Huo at least fig. 1 and Liu at least fig. 9).

As to claim 10, the combination of Huo and Liu teach a method for manufacturing a touch display substrate, comprising steps of: forming a flexible substrate using the method according to claim 3 (see above rejection); and forming a display function layer on the flexible substrate (see Huo at least fig. 1: touch display panel 1, display module 20 and Liu at least fig. 9).

As to claim 11, the combination of Huo and Liu teach the method according to claim 10 (see above rejection), further comprising forming a touch electrode layer on the display function layer (see Huo at least fig. 1 and Liu at least fig. 9).

As to claim 12, the combination of Huo and Liu teach the method according to claim 10 (see above rejection), wherein the display function layer comprises a thin film transistor (TFT) (see fig. 1: display panel 1, thin film transistor layer 60) and an organic light-emitting layer (see fig. 1: light emitting layer 22),

forming an active layer of the TFT on the third buffer layer (see at least fig. 1 and description on pages 6-7 of translation: thin film transistor layer 60);
forming a gate insulation layer (see at least fig. 1 and description on pages 6-7 of translation: "The thin film transistor layer 60 includes at least an active layer, a source, a drain, a gate, and an insulating layer (not shown)"); 
forming a gate electrode of the TFT on the gate insulation layer (see at least fig. 1 and description on pages 6-7 of translation: "The thin film transistor layer 60 includes at least an active layer, a source, a drain, a gate, and an insulating layer (not shown)"); forming an intermediate insulation layer (see at least fig. 1 and description on pages 6-7 of translation: "The thin film transistor layer 60 includes at least an active layer, a source, a drain, a gate, and an insulating layer (not shown)");
forming a via-hole in the intermediate insulation layer to expose at least one of the first pressure sensing electrode or a lead of the first pressure sensing electrode (see at least fig. 1 and description on pages 6-7 of translation: "The electrons and electrons of holes injected from the anode layer 21 and the cathode layer 23 are recombined in the light emitting layer 22 to generate excitons and exit out of the opening of the pixel region"... "the display module 20 may further include a hole injection layer, a hole transport layer, an electron blocking layer, a hole blocking layer, and an electron transport layer. One or more layers (not shown) in the electron injection layer."); and


As to claim 16, the combination of Huo and Liu teach a method for manufacturing a touch display substrate, comprising steps of: forming a flexible substrate using the method according to claim 4 (see above rejection); and forming a display function layer on the flexible substrate (see Huo at least fig. 1: touch display panel 1, display module 20, thin film transistor layer 60).

As to claim 17, the combination of Huo and Liu teach a method for manufacturing a touch display substrate, comprising steps of: forming a flexible substrate using the method according to claim 5 (see above rejection); and forming a display function layer on the flexible substrate (see Huo at least fig. 1: touch display panel 1, display module 20, thin film transistor layer 60).

Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. 

Applicant argues – 
“Huo, Liu or the combination thereof, at least, do not teach or suggest the limitation, “a first pressure sensing electrode arranged on a surface of the first buffer layer away from the first flexible base substrate” as shown in claim 1.
On pages 2-3 of the Office Action, it is alleged that the protection layer 50 in Fig. 1 of Huo (reproduced below) corresponds to a first flexible base substrate in claim 1, the insulating medium layer 30 in Fig. 1 of Huo corresponds to a first buffer layer in claim 1, the pressure detection electrode layer 40 in Fig. 1 of Huo corresponds to a first pressure sensing electrode in claim 1.
However, as shown in Fig. 1 of Huo, the pressure detection electrode layer 40 is arranged between the insulating medium layer 30 and the protection layer 50, which is different from a first pressure sensing electrode arranged on a surface of the first buffer layer away from the first flexible base substrate, as defined in claim 1.
Liu does not remedy the deficiency of Huo on claim 1.
Thus, amended independent claim 1 is allowable.
Further, claims 2-20 are also allowable, at least, based on their dependencies either directly or indirectly to claim 1.”

Examiner disagrees – 
When interpreting the first flexible base substrate as substrate 10, Huo teaches a first pressure sensing electrode (40) arranged on a surface of the first buffer layer (30) away from the first flexible base substrate (10) – see figure 1 below.

    PNG
    media_image1.png
    390
    622
    media_image1.png
    Greyscale

Thus, amended independent claim 1 is rejected.
Further, claims 2-20 are also rejected, at least, based on their dependencies/similarities either directly or indirectly to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        3/25/21

			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623